Chapman, J.
By Gen. Sts. c. 86, § 54, when liquors are seized and the warrant is returned before a justice, if he finds that they are of the value of more than twenty dollars, he issues a notice returnable to the superior court. Thereupon that court has jurisdiction of the case.
There seems to be no provision as to whether be shall send up original papers or copies. But irregularities in sending up papers do not affect jurisdiction, and therefore the motion in arrest of judgment cannot be sustained. St. 1864, c. 250, §§ 2,3. See also Gen. Sts. c. 86, § 48. • Exceptions overruled*

 A similar decision was made in the case of Commonwealth vs. Certain Intoxicating Liquors, John Roche, claimant, argued, at the same session, by *601A. F. L. Norris, for the claimant, and C. Allen, Attorney General, for the Commonwealth.